DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a national stage entry of application PCT/EP2019/054340, filed on 2/21/2019, which claims priority from EP18161160.9, filed on 3/12/2018.  

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16, line 5, “configured, to” should be changed to --configured to-- to remove the comma.
Appropriate correction is required to place claims in better form.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 22, 23, 25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borneis et al. (US Patent No. 6,243,405, Borneis hereinafter). 
Regarding claim 16, Borneis discloses a control system for controlling a laser (Figs. 1 and 6), the control system comprising: 
a sensor configured to sense a physical value indicative of a characteristic of a laser beam emitted by the laser (Fig. 1, col. 5, lines 36-43, col. 6, lines 41-53, col. 6, lines 66-67, col. 7, lines 1-28, diagnostic module 18 measures parameters of the output laser beam from laser chamber 3); 
a switch (Figs. 1 and 6, col. 5, lines 36-43, col. 7, lines 28-36, col. 8, lines 38-67, col. 9, lines 64-67, col. 10, lines 1-19, lines 33-37, computer 16 communicates with control modules 6 and 8 depending on the measured signal from diagnostic module 18); 
a first controller and a second controller (Figs. 1 and 6, col. 4, lines 34-43, col. 5, lines 29-35, col. 7, lines 29-36, col. 10, lines 8-19, col. 12, lines 8-37, high voltage power supply 8 supplies power to the solid-state pulser module, and gas handling module 6 controls the supply of gas and other gas actions), wherein each controller is configured, to: 
receive a setpoint value (Figs. 1 and 6, col. 5, lines 36-43, col. 7, lines 28-53, col. 8, lines 17-67, col. 9, lines 31-63, col. 10, lines 8-32, the computer 16 communicates with the gas handling module 6 and high voltage power supply 8, and the gas handling module 6 and high voltage power supply 8 have initial data);

adjust the received setpoint value based on the received further sensor value to give an output value (Figs. 1-6, col. 8, lines 17-67, col. 9, lines 64-67, col. 10, lines 1-67, the laser system is stabilized by using feedback loops for stabilizing the pulse energy (loop 1) and stabilizing pulse shape (loop 2), and the measurements from the diagnostic module 18 are used to compensate the driving voltage of the power supply 8 and to determine the gas handling action to initiate for correction); 
cause the laser to operate in accordance with the output value (Figs. 1-4, 6, col. 6, lines 54-65, col. 8, lines 17-67, col. 9, lines 64-67, col. 10, lines 1-67, the power supply 8 and the gas handling module 6 adjust the parameters of the laser according to the feedback loops); wherein: 
an output value from the first controller is different from an output value from the second controller (Figs. 1-6, col. 6, lines 54-65, col. 8, lines 17-67, col. 9, lines 1-30, 48-67, col. 10, lines 9-32, the power supply 8 outputs driving voltage, and the gas handling module 6 initiates a gas action such as gas injection or gas replacement); 
the switch is configured to switch between the controllers such that output values are provided from each controller in a cyclic fashion (Figs. 1, 4, 5, and 6, col. 7, lines 29-36, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, computer 16 generates signals alternatively to the gas handling module 6 and the power supply 8 to initiate alternating high voltage regulation and gas injections according to the diagnostic module 18); 
the controllers are configured to communicate with one another (Figs. 1 and 6, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, the high voltage power supply 8 and gas handling module 6 communicate via computer 16); and 
at least one adjustment to the setpoint value made by the second controller is determined at least in part by at least one adjustment to the setpoint value made by the first controller (Figs. 1 and 6, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, the control of the gas handling module 6 using the temporal pulse shape is based on the control of the power supply 8 in stabilization loop 1 using the total pulse energy. The computer 16 also monitors the high voltage and signals the gas handling module 6 to perform a gas action when driving voltage varies outside a threshold).
Regarding claim 17, Borneis discloses wherein the laser is a pulsed laser and the switch is configured to switch between the controllers on a pulse to pulse basis (Figs. 1, 4, 5, and 6, col. 7, lines 29-36, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, computer 16 generates signals alternatively to the gas handling module 6 and the power supply 8 to initiate alternating high voltage regulation and gas injections according to the diagnostic module 18).
Regarding claim 18, Borneis discloses wherein the laser is configured to provide more than one type of output (Figs. 1-6, col. 4, lines 27-43, col. 8, lines 17-67, col. 9, lines 48-67, col. 10, lines 9-46, col. 14, lines 38-53, laser system produce pulses with different beam parameters).  
Regarding claim 19, Borneis discloses wherein each controller is configured to control a respective type of output from the laser (Figs. 1-6, col. 4, lines 27-43, col. 8, lines 17-67, col. 9, lines 48-67, col. 10, lines 9-46, col. 14, lines 38-53, the total pulse energy measured by diagnostic module 18 is fed back to high voltage power supply 8 to control the high voltage in feedback loop 1, and the temporal pulse shape measured by diagnostic module 18 is fed back to gas handling module 6 to control gas actions in loop 2). 
Regarding claim 22, Borneis discloses wherein each controller comprises a tuning unit configured to adjust the setpoint value based on the received further sensor value to give the output value (Figs. 1 and 6, col. 8, lines 17-67, stablilization loop 1 feeds back the measured pulse energy from diagnostic module 18 to high voltage power supply 8, and stabilization loop 2 feeds back the temporal pulse shape measured by the diagnostic module 18 to gas handling module 6). 
Regarding claim 23, Borneis discloses wherein the output value is configured to control the energy dose of the laser (Figs. 1-6, col. 4, lines 35-43, col. 8, lines 17-67, col. 9, lines 64-67, col. 10, lines 1-67, the laser system is stabilized by using feedback loops for stabilizing the pulse energy (loop 1) and stabilizing pulse shape (loop 2), and the measurements from the diagnostic module 18 are used to compensate the driving voltage of the power supply 8 and to determine the gas handling action to initiate for correction of the temporal pulse shape). 
Regarding claim 25, Borneis discloses a radiation source comprising a laser and a control system according to claim 16 (see claim 16 rejection above, Figs. 1 and 6, col. 4, lines 34-43, col. 5, lines 29-35, col. 7, lines 29-36, col. 8, lines 17-67, col. 10, lines 8-19, col. 12, lines 8-37, col. 14, lines 38-53, the laser chamber 3 emits a main beam 20, and computer 16 receives inputs and controls operating parameters using gas handling module 6 and high voltage power supply 8), wherein the control system is configured to control the laser of the radiation source (Figs. 1 and 6, col. 4, lines 34-43, col. 5, lines 29-35, col. 7, lines 29-36, col. 8, lines 17-67, col. 10, lines 8-19, col. 12, lines 8-37, col. 14, lines 38-53, the computer 16, gas handling module 6, and high voltage power supply 8 control the operation of the laser). 
Regarding claim 27, Borneis discloses a method for controlling a parameter of a laser using a first and a second controller (Figs. 1-6, col. 4, lines 34-43, col. 5, lines 29-35, col. 7, lines 29-36, col. 8, lines 17-67, col. 10, lines 8-19, col. 12, lines 8-37, col. 14, lines 38-53, the computer 16, gas handling module 6, and high voltage power supply 8 control the operation of the laser), the method comprising: 
cycling between a first controller and a second controller (Figs. 1, 4, 5, and 6, col. 7, lines 29-36, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, computer 16 generates signals alternatively to the gas handling module 6 and the power supply 8 to initiate alternating high voltage regulation and gas injections according to the diagnostic module 18), wherein each controller performs the steps of: 
a) receive a setpoint value for the parameter (Figs. 1 and 6, col. 5, lines 36-43, col. 7, lines 28-53, col. 8, lines 17-67, col. 9, lines 31-63, col. 10, lines 8-32, the computer 16 communicates with the gas handling module 6 and high voltage power supply 8, and the gas handling module 6 and high voltage power supply 8 have initial data); 
b) receive a further sensor value from a sensor (Figs. 1-6, col. 8, lines 17-67, col. 9, lines 64-67, col. 10, lines 1-67, the laser system is stabilized by using feedback loops for stabilizing the pulse energy (loop 1) and stabilizing pulse shape (loop 2). The diagnostic module 18 measures pulse energy and temporal pulse shape to provide to computer 16, which sends the deviation signals to the power supply 8 and the gas handling module 6); 
c) adjust the received setpoint value based on the received further sensor value to give an output value (Figs. 1-6, col. 8, lines 17-67, col. 9, lines 64-67, col. 10, lines 1-67, the laser system is stabilized by using feedback loops for stabilizing the pulse energy (loop 1) and stabilizing pulse shape (loop 2), and the measurements from the diagnostic module 18 are used to compensate the driving voltage of the power supply 8 and to determine the gas handling action to initiate for correction); 
d) cause the laser to operate in accordance with the output value (Figs. 1-4, 6, col. 6, lines 54-65, col. 8, lines 17-67, col. 9, lines 64-67, col. 10, lines 1-67, the power supply 8 and the gas handling module 6 adjust the parameters of the laser according to the feedback loops); 
wherein the controllers communicate with one another (Figs. 1 and 6, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, the high voltage power supply 8 and gas handling module 6 communicate via computer 16) and wherein at least one adjustment to the setpoint value made by the second controller is determined at least in part by at least one adjustment to the setpoint value made by the first controller (Figs. 1 and 6, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, the control of the gas handling module 6 using the temporal pulse shape is based on the control of the power supply 8 in stabilization loop 1 using the total pulse energy. The computer 16 also monitors the high voltage and signals the gas handling module 6 to perform a gas action when driving voltage varies outside a threshold).
Regarding claim 28, Borneis discloses wherein the laser is a pulsed laser and the cycling between the controllers is on a pulse to pulse basis (Figs. 1, 4, 5, and 6, col. 7, lines 29-36, col. 8, lines 17-67, col. 10, lines 33-46, col. 14, lines 1-53, computer 16 generates signals alternatively to the gas handling module 6 and the power supply 8 to initiate alternating high voltage regulation and gas injections according to the diagnostic module 18).
Regarding claim 29, Borneis discloses wherein each controller further controls at least one of: a respective type of output from the laser; and the output value in accordance with predetermined limits (Figs. 1-6, col. 4, lines 27-43, col. 8, lines 17-67, col. 9, lines 48-67, col. 10, lines 9-46, col. 14, lines 38-53, the total pulse energy measured by diagnostic module 18 is fed back to high voltage power supply 8 to control the high voltage in feedback loop 1, and the temporal pulse shape measured by diagnostic module 18 is fed back to gas handling module 6 to control gas actions in loop 2).
Regarding claim 30, Borneis discloses wherein the output value is used to control at least one of: the energy dose of the laser; and the wavelength emitted by the laser (Figs. 1-6, col. 4, lines 35-43, col. 7, lines 29-36, col. 8, lines 17-67, col. 9, lines 64-67, col. 10, lines 1-67, the laser system is stabilized by using feedback loops for stabilizing the pulse energy (loop 1) and stabilizing pulse shape (loop 2), and the measurements from the diagnostic module 18 are used to compensate the driving voltage of the power supply 8 and to determine the gas handling action to initiate for correction of the temporal pulse shape).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Borneis as applied to claim 16 above, and further in view of Wakabayashi et al. (US Patent No. 5,142,543, Wakabayashi hereinafter). 
Regarding claim 24, Borneis does not appear to explicitly describe wherein the output value is configured to control the wavelength emitted by the laser.
Wakabayashi discloses wherein the output value is configured to control the wavelength emitted by the laser (Fig. 1, col. 5, lines 58-63, col. 6, lines 5-58, a wavelength control section 300 controls the center wavelength output from the laser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the output value is configured to control the wavelength emitted by the laser as taught by Wakabayashi in the control system as taught by Borneis since including wherein the output value is configured to control the wavelength emitted by the laser is commonly used to accurately obtain the desired center wavelength of the laser to improve the imaging characteristics of the optical system as required (Wakabayashi, col. 1, lines 14-45, col. 2, lines 47-57, col. 4, lines 33-37).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Borneis as applied to claim 16 above, and further in view of De Kruif et al. (US PGPub 2006/0146310, De Kruif hereinafter). 
Regarding claim 26, Borneis discloses a lithographic system comprising the radiation source of claim 16 and a lithographic apparatus (see claim 16 rejection above, Figs. 1 and 6, col. 5, lines 9-19, lines 36-43, col. 5, lines 57-67, col. 6, lines 41-53, the laser system is a laser module in a lithography apparatus that connects to the scanner computer 26). However, Borneis does not appear to explicitly describe the lithographic apparatus comprising: an illumination system for conditioning a radiation beam emitted by the radiation source; a support structure for supporting a patterning device, the patterning device serving to impart the radiation beam with a pattern in its cross-section; a substrate table for holding a substrate; and, a projection system for projecting the patterned radiation beam onto a target portion of the substrate.
De Kruif discloses a lithographic apparatus (Figs. 1-2, lithographic apparatus) comprising: 
an illumination system for conditioning a radiation beam emitted by the radiation source (Figs. 1-2, paras. [0057]-[0064], [0074], illuminator IL conditions the beam emitted by the radiation source SO); 
a support structure for supporting a patterning device, the patterning device serving to impart the radiation beam with a pattern in its cross-section (Figs. 1-2, paras. [0057]-[0065], [0072]-[0076], mask table MT supports a mask MA, which patterns the projection beam B); 
a substrate table for holding a substrate (Figs. 1-2, paras. [0057]-[0065], [0072]-[0076], substrate table WT supports substrate W); and, 
a projection system for projecting the patterned radiation beam onto a target portion of the substrate (Figs. 1-2, paras. [0057]-[0065], [0072]-[0076], projection system PS projects the patterned beam onto a target portion of the substrate W).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an illumination system for conditioning a radiation beam emitted by the radiation source; a support structure for supporting a patterning device, the patterning device serving to impart the radiation beam with a pattern in its cross-section; a substrate table for holding a substrate; and, a projection system for projecting the patterned radiation beam onto a target portion of the substrate as taught by De Kruif in the lithographic system as taught by Borneis since including an illumination system for conditioning a radiation beam emitted by the radiation source; a support structure for supporting a patterning device, the patterning device serving to impart the radiation beam with a pattern in its cross-section; a substrate table for holding a substrate; and, a projection system for projecting the patterned radiation beam onto a target portion of the substrate in a lithographic apparatus is commonly used to accurately mass-produce integrated circuits with fine device patterns (De Kruif, paras. [0005], [0016]-[0024]).


Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 20, the prior art of record, either alone or in combination, fails to teach or render obvious wherein each controller comprises a limiter configured to adjust the output value in accordance with predetermined limits. This limitation in combination with the other limitations of the parent claim would render claim 20 non-obvious over the prior art of record if rewritten.
The dependent claim would likewise be allowable by virtue of its dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882